OPINION OF THE COURT
Per Curiam.
Thomas G. Hasemann has submitted an affidavit dated May 19, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). He was admitted to the practice of law by this court on June 19, 1968.
Mr. Hasemann acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning a complaint of professional miscon*155duct alleging, inter alia, that he converted escrow funds belonging to his client to his own use and benefit, said funds amounting to at least $154,682.92.
Mr. Hasemann has stated in his affidavit that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and he acknowledges that he could not successfully defend himself on the merits against the aforementioned allegations of professional misconduct.
The Grievance Committee for the Tenth Judicial District recommends the acceptance of the resignation. Under the circumstances herein, the resignation of Thomas G. Hasemann as a member of the Bar is accepted and directed to be filed. Thomas G. Hasemann is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Spatt, JJ., concur.